Case 2:20-cv-10831-TGB-EAS ECF No. 31 filed 04/23/20 PagelD.450 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

ERIC ESSHAKI, as candidate Case No. 2:20-CV-10831-TGB-EAS
for US Congress and in his

Individual capacity,
Plaintiff, Hon. TERRENCE G. BERG
VS. Ma. ELIZABETH A. STAFFORD

GRETCHEN WHITMER, Governor of
Michigan, JOCELYN BENSON, Secretary
of State of Michigan, and JONATHAN
BRATER, Director of the Michigan
Bureau of Elections, in their official

capacities,

Defendants.

DECLARATION OF INTERVENING PLAINTIFF MATT SAVICH

Intervening Matt Savich (“Savich”) hereby makes the following
declaration pursuant to the Court's directive made during the hearing on

April 23, 2020 requiring the Plaintiffs to respond to 5 judicial inquiries:
Case 2:20-cv-10831-TGB-EAS ECF No. 31 filed 04/23/20 PagelD.451 Page 2 of 6

1. QUESTION 1 (Nominating petition signatures as of March 23,
2020). Response: As of the March 23, 2020, Savich, a candidate
for the bench on the 47" Judicial District Court had in his possession
219 of the statutorily required 400 signatures on his ballot petitions.
This is the number of signatures Savich had when he filed his
Motion to Intervene in this case on April 14, 2020. Subsequent to
April 14, 2020, Savich received an additional 30 ballot signatures
that were signed on or before March 23, 2020 but not received by
Savich until after the motion hearing on April 15, 2020, bringing the
total signatures as of March 23, 2020 to 249. Savich has obtained
additional ballot signatures, with his total as of April 21, 2020 (the
original filing deadline) standing at 326.

2. QUESTION 2 (Signature total as of April 21, 2020). Response: On
April 21, 2020, Savich filed ballot petitions with 326 signatures, of
which Savich estimated that 300 were valid (i.e.---signers properly
registered to vote in within the 47" District). However, based on the
statements made in today’s hearing indicating a typical error rate of
20%, the number of valid signatures as of April 21, 2020 would be

approximately 260, well short of the statutorily requirement of 400
Case 2:20-cv-10831-TGB-EAS ECF No. 31 filed 04/23/20 PagelD.452 Page 3 of 6

valid signatures to place Savich on the ballot for the August primary
election.

3. QUESTION 3 (Whether a mail in campaign was attempted).
Response: Savich did not request ballot signatures via the US
Postal Service (USPS). He sought guidance from the Secretary of
State (SOS) elections office via email on April 9, 2020 (attached as
Exhibit 1) after discovering that a candidate for circuit court was
obtaining signatures through such a method. Savich had concerns
about the legality of obtaining signatures through in this manner and
sought input from the SOS. The SOS's office never responded to

Savich’s email inquiry and, as a result, he did not attempt to obtain

signatures via mail.
4, QUESTION 4 (Cost of mail-in ballot campaign). Resposne: N/A.

S. QUESTION 5 (Rate of return for mail-in campaign). Resposne: N/A.

Cf\
Zo)

Matt Savich

Notary Desal e}- YZ-Aws

‘| _ MICHAEL SEAN CAFFERTY
NOTARY PUBLIC, STATE OF MI
COUNTY OF WAYNE
MY COMMISSION EXPIRES Noy 14, 2024
ACTING IN COUNTY OF #4” Ruy ~{

C W Itass ded Rinrese ly a |
EG xv10- 41)
Case 2:20-cv-10831-TGB-EAS ECF No. 31 filed 04/23/20 PagelD.453 Page 4 of 6

Respectfully submitted,

Michael S. Cafferty & Associates, P.C.
By: /s/ Michael S. Cafferty
Michael S. Cafferty (P36613)
Attorney for Plaintiff

333 W. Fort St., Sutte 1400
Detroit, Michigan 48226

(313) 964-3070
mcatfe@aol.com

April 23, 2020

CERTIFICATE OF SERVICE

| hereby certify that on April 23, 2020 | electronically filed the foregoing

document with the Clerk of the Court using the ECF system, which will

send notification of such filing to all ECF participants.
Michael S. Cafferty

{s/f Michael S. Cafferty
Case 2:20-cv-10831-TGB-EAS ECF No. 31 filed 04/23/20 PagelD.454 Page 5of6

EXHI

 

 
4/23/2020 Case 2:20-cv-10831-TGB-EAS ECFENd- Gaceriteda4iQ2l20ss.PagelD.455 Page 6 of 6

Matt Savich <mattsavichesq@gmail.com>

 

 

URGENT Ballot Signature issue

1 message

 

Matt Savich <mattsavichesq@gmail.com> Thu, Apr 9, 2020 at 12:44 PM
To: "SOS, Elections" <Elections@michigan.gov>

Dear Elections,

Since the COVID Pandemic and the Orders by the Governor regarding handling the Pandemic, I have been
trying to get information on how I can collect signature to get on the ballot without violating the law/orders.

Another person running for Judge has been sending letters with the nominating petition ballot form asking
people to sign and return.

[do not believe this is appropriate as the circulators need to witness the signature. Can you tell me if the
Elections Division has approved this form of solicitation?

Thank you.

MATT SAVICH

ATTORNEY AT LAW

39500 High Pointe Bivd.,

Sulte 406

Novi, Michigan 48375

O(248)344.2293

F(248)888-8498

C(586}817-4290

This email and its attachments, if any, are for the sole use and review of the intended recipient and addresseas. it
contains confidential material that may be protected by the attorney-client and/or work-product privileges. Any
settlement discussions contained herein are subject to the provisions of FRE 408 or MRE 408. If you are not the
intended recipient of this email, you have received the email in error and are prohibited from using, disseminating,
forwarding, printing or copying this email or its attachments for any purpose. If you have received this email in error,
please notify the sender at matisavichesq@gmail.com or by telephone at (248} 344-2293, and immediately destroy
the original communication and any attachments. This communication is covered by the Electronic Communications
Privacy Act, which provides for criminal and civil penalties for any misuse of the information in this email and any of

its attachments.

 

IMG_3463.jpg
107K

 

https://mail.google.cam/mail/u/O?ik= taf? 17207 3&view=pt&search=all&permthidethread-a%3Ar-876674351 107 3682551 &simpi=msa-a%ear19148... 1/1
